Citation Nr: 0530018	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-18 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to a compensable rating for tooth loss 
secondary to diabetes.  

2.  Entitlement to a compensable rating for right foot 
peripheral neuropathy prior to November 13, 2002

3.  Entitlement to a rating in excess of 10 percent for right 
foot peripheral neuropathy from November 13, 2002

4.  Entitlement to a compensable rating for left foot 
peripheral neuropathy prior to November 13, 2002.

5.  Entitlement to a rating in excess of 10 percent for left 
foot peripheral neuropathy from November 13, 2002.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to August 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Albuquerque Regional Office (RO) 
of the Department of Veterans Affairs (VA) that in pertinent 
part granted service connection for loss of teeth as 
secondary to gum disease, rated noncompensable, and also 
granted service connection for neurological and circulatory 
problems of each foot, also as secondary to diabetes, rated 
noncompensable for each foot.  A November 2003 rating 
decision increased the rating for disability of each lower 
extremity to 10 percent, effective from November 13, 2002.  
The issues have been characterized to reflect that initial 
"staged" ratings have been assigned.  In his January 2003 
notice of disagreement, the veteran specified that he 
disagreed with the ratings assigned for loss of teeth and for 
peripheral neuropathy.      

The veteran withdrew an appeal seeking service connection for 
PTSD.

The issues pertaining to the ratings for peripheral 
neuropathy are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.




FINDING OF FACT

The veteran's service connected tooth loss is due to gum 
disease secondary to diabetes.   


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
service connected tooth loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 
(Code) 9913 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims seeking service connection 
by letter in August 2002.  It also explained that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims such as medical records, employment 
records or records from other federal agencies but that it 
was still his responsibility to ensure that VA received 
pertinent records.  A June 2003 statement of the case (SOC) 
(which properly provided notice on the "downstream" issues 
of the ratings assigned with the grants of service 
connection); See VAOPGCPREC 8-2003(December 2003)), clarified 
that VA was responsible for obtaining relevant records from 
any federal agency and that VA would make reasonable efforts 
to obtain records not held by a federal agency, and that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The September 2002 rating 
decision, the June 2003 SOC, and a November 2003 supplemental 
SOC (SSOC) provided the text of applicable regulations 
(including the provision that a claimant is to be advised to 
submit any evidence in his possession pertaining to his 
claim) and explained what the evidence showed and why the 
claim was denied.  

The claimant has had ample opportunity to respond to the 
notice letters and SOC/SSOCs, and to supplement the record.  
The case was readjudicated after substantially complete VCAA 
notice was given.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence. The veteran has not 
identified any additional evidence pertinent to this claim, 
and indicated in an August 2002 statement that he had no 
further evidence to provide.  Notably, the critical facts 
(regarding the etiology of the veteran's service connected 
tooth loss) are not in dispute, and the law is dispositive. 
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

A letter from a private physician, Dr. A.M., received in 
January 2003 indicates that the veteran lost all of his teeth 
as a result of severe gum disease caused by his diabetes.
In a June 2003 statement accompanying his Form 9, the veteran 
sought a 40 percent rating for loss of teeth because it had 
become very difficult and uncomfortable to function in his 
personal and daily activities while wearing dentures.  He had 
to constantly use denture glue to keep them in place, and 
kept to himself and did not socialize rather than be 
embarrassed by the disability.  He felt that dentures had 
disfigured his appearance.  

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not for 
consideration as the law is dispositive as to the entire 
appeal period. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
VA regulations provide that certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment and not for 
compensation purposes.  See 38 C.F.R. § 3.381(a).

The RO assigned a noncompensable rating for the veteran's 
tooth loss under 38 C.F.R. § 4.150, Code 9913.  Under Code 
9913, loss of teeth due to loss of substance of body of 
maxilla or mandible without loss of continuity, where the 
lost masticatory surface cannot be restored by suitable 
prosthesis with the loss of all teeth (40 percent), for loss 
of all upper or all lower teeth (30 percent), for all upper 
and lower posterior teeth missing or all upper and lower 
anterior teeth missing (20 percent), for all upper or lower 
anterior teeth missing or all upper and lower teeth on one 
side missing (10 percent), and where the loss of masticatory 
surface can be restored by suitable prosthesis (0 percent).   
A Note following Code 9913 states:  These ratings apply only 
to bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150.  

The veteran's private physician, Dr. A.M., has stated that 
the veteran's tooth loss is due to severe gum disease 
resulting from his service connected gum disease, and the 
etiology of the tooth loss is not in dispute.   Governing 
regulatory criteria (see Note following Code 9913) provide 
that tooth loss with such etiology is not considered 
disabling, and is not compensable.  Accordingly, the law is 
dispositive, and the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   


ORDER

A compensable rating for tooth loss (due to periodontal 
disease secondary to diabetes) is denied.    


REMAND

At the outset, it is noteworthy that the RO has characterized 
the disabilities at issue as "neurological and circulatory 
problems" of each foot secondary to diabetes.  Ratings have 
been assigned under 38 C.F.R. § 4.124a, Code 8520 (for 
neurologic impairment), and the veteran seeks increased 
ratings for peripheral neuropathy (and the issues have been 
characterized to reflect his contentions).  It there is both 
neurological and circulatory impairment shown, it would 
appear that the circulatory impairment, properly, should be 
rated under the criteria in 38 C.F.R. § 4.104 (for ratings of 
the cardiovascular system).  Furthermore, the veteran's 
contentions that his peripheral neuropathy is increasing in 
severity suggest that it is the latest "stage" of the 
ratings assigned, rather than the initial one, that is his 
concern.  While he is certainly entitled to appellate review 
of all "stages" of the ratings assigned, he may also limit 
his appeal to the latest "stage" if he so chooses.

Finally, there is conflicting medical evidence regarding the 
severity of the veteran's peripheral neuropathy.  On March 
2002 VA general medical examination there was hypoesthesia of 
both lower extremities.  A November 2002 VA progress note 
shows a diagnosis of severe peripheral neuropathy and that 
the veteran had minimal sensation in his toes and in the 
dorsal aspect of his feet, and no plantar sensation.  
Correspondence from Dr. M, the veteran's private treating 
physician, indicates that the veteran had chronic pain in his 
feet and legs, intractable burning in the lower extremities, 
and swelling and diffuse generalized weakness in his legs due 
to neuropathy.  September 2003 VA examination found absent 
sensation of the lower extremities (and 1+ bilateral lower 
extremity edema).  A November 2003 private physician's letter 
indicates that nerve conduction studies of the right lower 
extremity in September 2003 showed worsening compared to 
studies one year prior, and that most of the veteran's 
symptoms were related to a small fiber neuropathy, associated 
with diabetes.  A June 2004 letter from Dr. M states that the 
veteran's neuropathy had recently worsened, causing increased 
difficulty walking, requiring increased dosages of 
medication. 

In addition, the medical evidence of record also does not 
include medical findings as to which nerves are affected by 
the peripheral neuropathy (which is medical information 
required for properly rating the disability), and does not 
reflect whether there is any difference in the level of 
impairment between the right and left lower extremities.  
Consequently, a VA neurological evaluation is necessary to 
ascertain the nature, and scope and degree of the peripheral 
neuropathy.  

Accordingly, the case is remanded for the following:

1.  Inasmuch as the veteran seems to be 
suggesting that it is the current 
"stage" of the ratings for peripheral 
neuropathy that he disputes, the RO 
should contact him and clarify whether 
his appeal is limited that stage or 
whether he is appealing all stages of the 
rating.

2.  The RO should ask the veteran to 
identify any treatment he has received 
for peripheral neuropathy (records of 
which have not already been secured), and 
secure complete treatment records from 
all sources identified. 

3.  The RO should then arrange for the 
veteran to be scheduled for an 
examination by a neurologist to determine 
the current severity of his diabetic 
neuropathy of both lower extremities.  
The veteran's claims files and a copy of 
the criteria for rating peripheral nerve 
disability must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests or 
studies should be completed.  The 
examiner should identify the nerve or 
nerves affected, and should indicate 
whether the symptoms shown are best 
described as neuritis or neuralgia.  If 
there is a difference in the level of 
impairment shown in the separate 
extremities, such difference(s) should be 
described in detail.   The examiner 
should comment on the functional 
impairment that would be expected to 
result from the symptoms shown/pathology 
found. 

3.  The RO should then readjudicate the 
remaining claims.  (The readjudication 
should include review of the propriety of 
encompassing both neurological and 
circulatory impairment in a single 
rating.)  If they remain denied, the 
appellant and his representative should 
be issued an appropriate SSOC (If it is 
determined that it is proper to include 
circulatory impairment in the rating for 
neurological impairment under Code 8520, 
the SSOC must include an explanation why 
this is so.) and given the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


